Title: Proposed Memorial to Lord Dartmouth, 16 March 1775
From: Franklin, Benjamin
To: Dartmouth, William Legge, Earl of


Franklin’s patience was finite, and its limits had been reached. Failure of the negotiations he may have taken in stride, for British intractibility was too familiar to leave him much hope of compromise; but British arrogance was something else again. On March 16 he was in the gallery when the House of Lords debated the New England Restraining Bill. Speakers heaped reproach and contumely upon his countrymen, and Lord Sandwich, in particular, called the Bostonians “a set of poor dastardly fellows” and asserted that a thousand regulars “would be able to drive 100,000 such Paltroons into the Sea.” Franklin came away angry through and through. Now that he was about to leave for home, the long months of holding his emotions in check seemed to be over; and before the day was out he gave them vent by drafting, as a memorial to Dartmouth, the following diatribe against British injustice. Only the strenuous intervention of a friend prevented his delivering it.
 
No 23
To the Right honourable the Earl of Dartmouth One of his Majesty’s principal Secretaries of State
A Memorial from Benjamin Franklin Agent of the Province of Massachusetts Bay.
Given in London, this 16th Day of March, 1775.
Whereas an Injury done, can only give the Party injured a Right to full Reparation; or, in case that be refused, a Right to return an equal Injury. And whereas the Blockade of Boston, now continued nine Months, hath every Week of its Continuance done Damage to that Town equal to what was suffered there by the India Company; it follows that such exceeding Damage is an Injury done by this Government, for which Reparation ought to be made. And whereas Reparation of Injuries ought always (agreable to the Custom of all Nations, savage as well as civilized) to be first required, before Satisfaction is taken by a Return of Damage to the Aggressors; which was not done by Great Britain in the Instance above mentioned. I the underwritten, do therefore, as their Agent, in the Behalf of my Country and the said Town of Boston, protest against the Continuance of the said Blockade: And I do hereby solemnly demand Satisfaction for the accumulated Injury done them beyond the Value of the India Company’s Tea destroyed.
And whereas the Conquest of the Gulph of St. Lawrence, the Coasts of Labrador and Nova Scotia, and the Fisheries possess’d by the French there and on the Banks of Newfoundland, so far as they were more extended than at present, was made by the joint Forces of Britain and the Colonies, the latter having nearly an equal Number of Men in that Service with the former; it follows that the Colonies have an equitable and just Right to participate in the Advantage of those Fisheries. I do therefore in the Behalf of the Colony of the Massachusetts Bay, protest against the Act now under Consideration in Parliament, for depriving that Province, with others, of that Fishery (on pretence of their refusing to purchase British Commodities) as an Act highly unjust and injurious: And I give Notice, that Satisfaction will probably one day be demanded for all the Injury that may be done and suffered in the Execution of such Act: And that the Injustice of the Proceeding is likely to give such Umbrage to all the Colonies, that in no future War, wherein other Conquests may be meditated, either a Man or a Shilling will be obtained from any of them to aid such Conquests, till full Satisfaction be made as aforesaid.
B Franklin
